Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 9/29/2020 and IDS received 11/10/2021 have been entered.

Status of Claims
Claims 27, 29, 31-35, 37, 39-40 and 59-62 are presented for examination on the merits. 

Priority
This application is a DIV of 15/566,899 (filed 10/16/201&) PAT 10822584 which is a 371 of PCT/US2016/067374 (filed 12/16/2016) which claims benefit of 62/269,031 (filed 12/17/2015). 

Specification
The disclosure is objected to because it contains an embedded hyperlink at page 14, [0066], line 9, and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

Claim Interpretation
Claims 61-62 recites “the cell” (claim 61) and “is used to…” (claim 62) which is not part of the product claimed, thus are interpreted as drawn to intended use without providing patentable/structural limitations to the claimed product, therefore they are rejected together with their independent claim as long as the same product is taught by cited arts.

Improper Markush Grouping Rejection
Claim 34 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of “the binders” (claims 34, line 2) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: “a natural substance” “a synthetic substance” “a semisynthetic substance” are so broadly recited to include all synthetic/natural/semisynthetic substance, thus does not describe a binder material/compound like others in the group. It is suggested to narrow to a group of synthetic/natural/semisynthetic substance that can be used as binders.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 61 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 61 recites the limitation "the cell" in line 1++, first occurrence.  There is insufficient antecedent basis for this limitation in claims 60 or 59.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 27, 29, 31-35, 37, 39-40 and 59-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Rayner-Brandes (US2013/0267027, IDS) and Leist et al. (WO2011/134920).
Rayner-Brandes et al teach (for claims 27 and 59-62) a pelletized cell culture medium/feed/supplement/additive: dry granulated cell culture media (“pelletized cell culture medium” is not claimed/defined to be distinct from the teaching of dry granulate cell culture media, abstract and page 3, [0045]++) comprising amino acids: methionine, for example (page 3, [0048]++, claim 32-33), binders: glucose (page 3, [0047], claims 34-35), vitamins: vitamin B12 (page 3, [0049], line 6++, claim 29), salts: calcium (page 3, [0050], line 2++, claim 31) and trace component (page 3, [0050], line 3++). 
Rayner-Brandes et al do not explicitly teach the percent of each of the components as recited in claims 27, 37, 39-40. 
Leist teaches concentrations of different ingredients in an optimized medium (abstract) on pages 21-22, Table 3, including amino acids, vitamins, salts, binders and trace component.
For Claims 27, 37, 39-40 concerning the concentration/percentage of different ingredients in cell culture media, it would have been obvious to optimize the concentration/ percentage of different ingredients in cell culture media based on the teaching of Leist to achieve desired predictable results. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the ranges of concentration/percentage of different ingredients in cell culture media as claimed, are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve/obtain desirable optimized cell culture medium.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the concentration/percentage of different ingredients in pelletized cell culture media.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach cell culture medium, Rayner-Brandes teaches a stable dry granulated media (page 3, [0054]-[0055]) and Leist teaches concentrations of different ingredients in an optimized medium (abstract) on pages 21-22, Table 3. In addition, it would have been obvious to a person of ordinary skill in the art to combine the teachings of , Rayner-Brandes and Leist to achieve the predictable result of optimized medium for cell culture. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed product and optimized the percentage of different ingredients, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 27, 29, 31-35, 37, 39-40 and 59-62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of co-pending US application No. 17761879. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a composition comprising defibrotide wherein the co-pending application direct to an injection formulation while the instant application directs to composition/product itself, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653